
	
		110th CONGRESS
		2d Session
		S. 980
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Controlled Substances Act to
		  address online pharmacies.
	
	
		1.Short titleThis Act may be cited as the
			 Ryan Haight Online Pharmacy Consumer
			 Protection Act of 2008.
		2.Requirement of a
			 valid prescription for controlled substances dispensed by means of the
			 InternetSection 309 of the
			 Controlled Substances Act (21 U.S.C. 829) is amended by adding at the end the
			 following:
			
				(e)Controlled
				substances dispensed by means of the Internet
					(1)No controlled
				substance may be delivered, distributed, or dispensed by means of the Internet
				without a valid prescription.
					(2)As used in this
				subsection:
						(A)The term
				valid prescription means a prescription that is issued for a
				legitimate medical purpose in the usual course of professional practice
				by—
							(i)a
				practitioner who has conducted at least 1 in-person medical evaluation of the
				patient; or
							(ii)a covering
				practitioner.
							(B)(i)The term
				in-person medical evaluation means a medical evaluation that is
				conducted with the patient in the physical presence of the practitioner,
				without regard to whether portions of the evaluation are conducted by other
				health professionals.
							(ii)Nothing in clause (i) shall be
				construed to imply that 1 in-person medical evaluation demonstrates that a
				prescription has been issued for a legitimate medical purpose within the usual
				course of professional practice.
							(C)The term
				covering practitioner means, with respect to a patient, a
				practitioner who conducts a medical evaluation (other than an in-person medical
				evaluation) at the request of a practitioner who—
							(i)has conducted at
				least 1 in-person medical evaluation of the patient or an evaluation of the
				patient through the practice of telemedicine, within the previous 24 months;
				and
							(ii)is temporarily
				unavailable to conduct the evaluation of the patient.
							(3)Nothing in this
				subsection shall apply to—
						(A)the delivery,
				distribution, or dispensing of a controlled substance by a practitioner engaged
				in the practice of telemedicine; or
						(B)the dispensing or
				selling of a controlled substance pursuant to practices as determined by the
				Attorney General by regulation, which shall be consistent with effective
				controls against
				diversion.
						.
		3.Amendments to
			 the Controlled Substances Act relating to the delivery of controlled substances
			 by means of the Internet
			(a)In
			 generalSection 102 of the Controlled Substances Act (21 U.S.C.
			 802) is amended by adding at the end the following:
				
					(50)The term
				Internet means collectively the myriad of computer and
				telecommunications facilities, including equipment and operating software,
				which comprise the interconnected worldwide network of networks that employ the
				Transmission Control Protocol/Internet Protocol, or any predecessor or
				successor protocol to such protocol, to communicate information of all kinds by
				wire or radio.
					(51)The term
				deliver, distribute, or dispense by means of the Internet refers,
				respectively, to any delivery, distribution, or dispensing of a controlled
				substance that is caused or facilitated by means of the Internet.
					(52)The term
				online pharmacy—
						(A)means a person,
				entity, or Internet site, whether in the United States or abroad, that
				knowingly or intentionally delivers, distributes, or dispenses, or offers or
				attempts to deliver, distribute, or dispense, a controlled substance by means
				of the Internet; and
						(B)does not
				include—
							(i)manufacturers or
				distributors registered under subsection (a), (b), (c), or (d) of section 303
				who do not dispense controlled substances to an unregistered individual or
				entity;
							(ii)nonpharmacy
				practitioners who are registered under section 303(f) and whose activities are
				authorized by that registration;
							(iii)any hospital or
				other medical facility that is operated by an agency of the United States
				(including the Armed Forces), provided such hospital or other facility is
				registered under section 303(f);
							(iv)a health care
				facility owned or operated by an Indian tribe or tribal organization, only to
				the extent such facility is carrying out a contract or compact under the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.);
							(v)any agent or
				employee of any hospital or facility referred to in clause (iii) or (iv),
				provided such agent or employee is lawfully acting in the usual course of
				business or employment, and within the scope of the official duties of such
				agent or employee, with such hospital or facility, and, with respect to agents
				or employees of health care facilities specified in clause (iv), only to the
				extent such individuals are furnishing services pursuant to the contracts or
				compacts described in such clause;
							(vi)mere
				advertisements that do not attempt to facilitate an actual transaction
				involving a controlled substance;
							(vii)a person,
				entity, or Internet site that is not in the United States and does not
				facilitate the delivery, distribution, or dispensing of a controlled substance
				by means of the Internet to any person in the United States;
							(viii)a pharmacy
				registered under section 303(f) whose dispensing of controlled substances via
				the Internet consists solely of—
								(I)refilling
				prescriptions for controlled substances in schedule III, IV, or V, as
				defined in paragraph (55); or
								(II)filling
				new prescriptions for controlled substances in schedule III, IV, or V,
				as defined in paragraph (56); or
								(ix)any other
				persons for whom the Attorney General and the Secretary have jointly, by
				regulation, found it to be consistent with effective controls against diversion
				and otherwise consistent with the public health and safety to exempt from the
				definition of an online pharmacy.
							(53)The term
				homepage means the opening or main page or screen of the website
				of an online pharmacy that is viewable on the Internet.
					(54)The term
				practice of telemedicine means, for purposes of this title, the
				practice of medicine in accordance with applicable Federal and State laws by a
				practitioner (other than a pharmacist) who is at a location remote from the
				patient and is communicating with the patient, or health care professional who
				is treating the patient, using a telecommunications system referred to in
				section 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)), and
				that—
						(A)is being
				conducted—
							(i)while the patient
				is being treated by, and physically located in, a hospital or clinic registered
				under section 303(f); and
							(ii)by a
				practitioner—
								(I)acting in the
				usual course of professional practice;
								(II)acting in
				accordance with applicable State law; and
								(III)registered
				under section 303(f) in the State in which the patient is located, unless the
				practitioner—
									(aa)is
				exempted from such registration in all States under section 302(d); or
									(bb)is—
										(AA)an employee or
				contractor of the Department of Veterans Affairs who is acting in the scope of
				such employment or contract; and
										(BB)registered under
				section 303(f) in any State or is utilizing the registration of a hospital or
				clinic operated by the Department of Veterans Affairs registered under section
				303(f);
										(B)is being
				conducted while the patient is being treated by, and in the physical presence
				of, a practitioner—
							(i)acting in the
				usual course of professional practice;
							(ii)acting in
				accordance with applicable State law; and
							(iii)registered
				under section 303(f) in the State in which the patient is located, unless the
				practitioner—
								(I)is exempted from
				such registration in all States under section 302(d); or
								(II)is—
									(aa)an
				employee or contractor of the Department of Veterans Affairs who is acting in
				the scope of such employment or contract; and
									(bb)registered under
				section 303(f) in any State or is using the registration of a hospital or
				clinic operated by the Department of Veterans Affairs registered under section
				303(f);
									(C)is being
				conducted by a practitioner—
							(i)who is an
				employee or contractor of the Indian Health Service, or is working for an
				Indian tribe or tribal organization under its contract or compact with the
				Indian Health Service under the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.);
							(ii)acting within
				the scope of the employment, contract, or compact described in clause (i);
				and
							(iii)who is
				designated as an Internet Eligible Controlled Substances Provider by the
				Secretary under section 311(g)(2);
							(D)(i)is being conducted
				during a public health emergency declared by the Secretary under section 319 of
				the Public Health Service Act (42 U.S.C. 247d); and
							(ii)involves patients located in such
				areas, and such controlled substances, as the Secretary, with the concurrence
				of the Attorney General, designates, provided that such designation shall not
				be subject to the procedures prescribed by subchapter II of chapter 5 of title
				5, United States Code;
							(E)is being
				conducted by a practitioner who has obtained from the Attorney General a
				special registration under section 311(h);
						(F)is being
				conducted—
							(i)in a medical
				emergency situation—
								(I)that prevents the
				patient from being in the physical presence of a practitioner registered under
				section 303(f) who is an employee or contractor of the Veterans Health
				Administration acting in the usual course of business and employment and within
				the scope of the official duties or contract of that employee or
				contractor;
								(II)that prevents
				the patient from being physically present at a hospital or clinic operated by
				the Department of Veterans Affairs registered under section 303(f);
								(III)during which
				the primary care practitioner of the patient or a practitioner otherwise
				practicing telemedicine within the meaning of this paragraph is unable to
				provide care or consultation; and
								(IV)that requires
				immediate intervention by a health care practitioner using controlled
				substances to prevent what the practitioner reasonably believes in good faith
				will be imminent and serious clinical consequences, such as further injury or
				death; and
								(ii)by a
				practitioner that—
								(I)is an employee or
				contractor of the Veterans Health Administration acting within the scope of
				that employment or contract;
								(II)is registered
				under section 303(f) in any State or is utilizing the registration of a
				hospital or clinic operated by the Department of Veterans Affairs registered
				under section 303(f); and
								(III)issues a
				controlled substance prescription in this emergency context that is limited to
				a maximum of a 5-day supply which may not be extended or refilled; or
								(G)is being
				conducted under any other circumstances that the Attorney General and the
				Secretary have jointly, by regulation, determined to be consistent with
				effective controls against diversion and otherwise consistent with the public
				health and safety.
						(55)The term
				refilling prescriptions for controlled substances in schedule III, IV, or
				V—
						(A)means the
				dispensing of a controlled substance in schedule III, IV, or V in accordance
				with refill instructions issued by a practitioner as part of a valid
				prescription that meets the requirements of subsection (b) or (c) of section
				309, as appropriate; and
						(B)does not include
				the issuance of a new prescription to an individual for a controlled substance
				that individual was previously prescribed.
						(56)The term
				filling new prescriptions for controlled substances in schedule III, IV,
				or V means a prescription for an individual for a controlled substance
				in schedule III, IV, or V, if—
						(A)the pharmacy
				dispensing that prescription has previously dispensed to the patient that same
				controlled substance other than by means of the Internet and pursuant to the
				valid prescription of a practitioner that meets the applicable requirements of
				sections 309(b) or (c) (in this paragraph referred to as the original
				prescription);
						(B)the pharmacy
				contacts the practitioner who issued the original prescription at the request
				of that individual to determine whether the practitioner will authorize the
				issuance of a new prescription for that individual for the controlled substance
				described in subparagraph (A); and
						(C)the practitioner,
				acting in the usual course of professional practice, determines there is a
				legitimate medical purpose for the issuance of the new
				prescription.
						.
			(b)Registration
			 requirementsSection 303(f) of the Controlled Substances Act (21
			 U.S.C. 823(f)) is amended in the matter preceding paragraph (1)—
				(1)in the first
			 sentence, by adding after schedule II, III, IV, or V the
			 following: and shall modify the registrations of pharmacies so
			 registered to authorize them to dispense controlled substances by means of the
			 Internet; and
				(2)in the second
			 sentence, by striking if he determines that the issuance of such
			 registration and inserting or such modification of registration
			 if the Attorney General determines that the issuance of such registration or
			 modification.
				(c)Reporting
			 requirementsSection 307(d) of the Controlled Substances Act (21
			 U.S.C. 827(d)) is amended by—
				(1)designating the
			 text as paragraph (1); and
				(2)inserting after
			 paragraph (1), as so designated by this Act, the following:
					
						(2)Each pharmacy
				with a modified registration under section 303(f) that authorizes the
				dispensing of controlled substances by means of the Internet shall report to
				the Attorney General the controlled substances it dispenses, in the amount
				specified, and in such time and manner as the Attorney General by regulation
				shall require, except that the Attorney General, under this paragraph, may not
				require any pharmacy to report any information other than the total quantity of
				each controlled substance that the pharmacy has dispensed each month. For
				purposes of this subsection, no reporting shall be required unless the pharmacy
				has met 1 of the following thresholds in the month for which the reporting is
				required:
							(A)100 or more
				prescriptions dispensed.
							(B)5,000 or more
				dosage units of all controlled substances
				combined.
							.
				(d)Online
			 prescription requirements
				(1)In
			 generalThe Controlled Substances Act is amended by inserting
			 after section 310 (21 U.S.C. 830) the following:
					
						311.Additional requirements relating to online pharmacies and
		  telemedicine(a)In
				generalAn online pharmacy
				shall display in a visible and clear manner on its homepage a statement that it
				complies with the requirements of this section with respect to the delivery or
				sale or offer for sale of controlled substances and shall at all times display
				on the homepage of its Internet site a declaration of compliance in accordance
				with this section.
							(b)LicensureEach
				online pharmacy shall comply with the requirements of State law concerning the
				licensure of pharmacies in each State from which it, and in each State to which
				it, delivers, distributes, or dispenses or offers to deliver, distribute, or
				dispense controlled substances by means of the Internet, pursuant to applicable
				licensure requirements, as determined by each such State.
							(c)Internet
				pharmacy site disclosure informationEach online pharmacy shall
				post in a visible and clear manner on the homepage of each Internet site it
				operates, or on a page directly linked thereto in which the hyperlink is also
				visible and clear on the homepage, the following information for each pharmacy
				that delivers, distributes, or dispenses controlled substances pursuant to
				orders made on, through, or on behalf of, that website:
								(1)The name and
				address of the pharmacy as it appears on the pharmacy’s Drug Enforcement
				Administration certificate of registration.
								(2)The pharmacy’s
				telephone number and email address.
								(3)The name,
				professional degree, and States of licensure of the pharmacist-in-charge, and a
				telephone number at which the pharmacist-in-charge can be contacted.
								(4)A list of the
				States in which the pharmacy is licensed to dispense controlled
				substances.
								(5)A certification
				that the pharmacy is registered under this part to deliver, distribute, or
				dispense by means of the Internet controlled substances.
								(6)The name,
				address, telephone number, professional degree, and States of licensure of any
				practitioner who has a contractual relationship to provide medical evaluations
				or issue prescriptions for controlled substances, through referrals from the
				website or at the request of the owner or operator of the website, or any
				employee or agent thereof.
								(7)The following
				statement, unless revised by the Attorney General by regulation: This
				online pharmacy will only dispense a controlled substance to a person who has a
				valid prescription issued for a legitimate medical purpose based upon a medical
				relationship with a prescribing practitioner. This includes at least one prior
				in-person medical evaluation or medical evaluation via telemedicine in
				accordance with applicable requirements of section 309 of the Controlled
				Substances Act (21 U.S.C. 829)..
								(d)Notification(1)Thirty days prior to
				offering a controlled substance for sale, delivery, distribution, or
				dispensing, the online pharmacy shall notify the Attorney General, in the form
				and manner as the Attorney General shall determine, and the State boards of
				pharmacy in any States in which the online pharmacy offers to sell, deliver,
				distribute, or dispense controlled substances.
								(2)The notification required under
				paragraph (1) shall include—
									(A)the information required to be posted
				on the online pharmacy’s Internet site under subsection (c) and shall notify
				the Attorney General and the applicable State boards of pharmacy, under penalty
				of perjury, that the information disclosed on its Internet site under
				subsection (c) is true and accurate;
									(B)the online pharmacy’s Internet site
				address and a certification that the online pharmacy shall notify the Attorney
				General of any change in the address at least 30 days in advance; and
									(C)the Drug Enforcement Administration
				registration numbers of any pharmacies and practitioners referred to in
				subsection (c), as applicable.
									(3)An online pharmacy that is already
				operational as of the effective date of this section, shall notify the Attorney
				General and applicable State boards of pharmacy in accordance with this
				subsection not later than 30 days after the effective date of this
				section.
								(e)Declaration of
				complianceOn and after the date on which it makes the
				notification under subsection (d), each online pharmacy shall display on the
				homepage of its Internet site, in such form as the Attorney General shall by
				regulation require, a declaration that it has made such notification to the
				Attorney General.
							(f)ReportsAny
				statement, declaration, notification, or disclosure required under this section
				shall be considered a report required to be kept under this part.
							(g)Notice and
				designations concerning indian tribes
								(1)In
				generalFor purposes of sections 102(52) and 512(c)(6)(B), the
				Secretary shall notify the Attorney General, at such times and in such manner
				as the Secretary and the Attorney General determine appropriate, of the Indian
				tribes or tribal organizations with which the Secretary has contracted or
				compacted under the Indian Self-Determination and Education Assistance Act (25
				U.S.C. 450 et seq.) for the tribes or tribal organizations to provide pharmacy
				services.
								(2)Designations
									(A)In
				generalThe Secretary may designate a practitioner described in
				subparagraph (B) as an Internet Eligible Controlled Substances Provider. Such
				designations shall be made only in cases where the Secretary has found that
				there is a legitimate need for the practitioner to be so designated because the
				population served by the practitioner is in a sufficiently remote location that
				access to medical services is limited.
									(B)PractitionersA
				practitioner described in this subparagraph is a practitioner who is an
				employee or contractor of the Indian Health Service, or is working for an
				Indian tribe or tribal organization under its contract or compact under the
				Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)
				with the Indian Health Service.
									(h)Special
				registration for telemedicine
								(1)In
				generalThe Attorney General may issue to a practitioner a
				special registration to engage in the practice of telemedicine for purposes of
				section 102(54)(E) if the practitioner, upon application for such special
				registration—
									(A)demonstrates a
				legitimate need for the special registration; and
									(B)is registered
				under section 303(f) in the State in which the patient will be located when
				receiving the telemedicine treatment, unless the practitioner—
										(i)is exempted from
				such registration in all States under section 302(d); or
										(ii)is an employee
				or contractor of the Department of Veterans Affairs who is acting in the scope
				of such employment or contract and is registered under section 303(f) in any
				State or is utilizing the registration of a hospital or clinic operated by the
				Department of Veterans Affairs registered under section 303(f).
										(2)RegulationsThe
				Attorney General shall, with the concurrence of the Secretary, promulgate
				regulations specifying the limited circumstances in which a special
				registration under this subsection may be issued and the procedures for
				obtaining such a special registration.
								(3)DenialsProceedings
				to deny an application for registration under this subsection shall be
				conducted in accordance with section 304(c).
								(i)Reporting of
				telemedicine by VHA during medical emergency situations
								(1)In
				generalAny practitioner issuing a prescription for a controlled
				substance under the authorization to conduct telemedicine during a medical
				emergency situation described in section 102(54)(F) shall report to the
				Secretary of Veterans Affairs the authorization of that emergency prescription,
				in accordance with such requirements as the Secretary of Veterans Affairs
				shall, by regulation, establish.
								(2)To Attorney
				GeneralNot later than 30 days after the date that a prescription
				described in subparagraph (A) is issued, the Secretary of Veterans Affairs
				shall report to the Attorney General the authorization of that emergency
				prescription.
								(j)Clarification
				concerning prescription transfersAny transfer between pharmacies
				of information relating to a prescription for a controlled substance shall meet
				the applicable requirements under regulations promulgated by the Attorney
				General under this
				Act.
							.
				(2)Technical and
			 conforming amendmentsThe table of contents for the Comprehensive
			 Drug Abuse Prevention and Control Act of 1970 (Public Law 91–513; 84 Stat.
			 1236) is amended by inserting after the item relating to section 310 the
			 following:
					
						
							Sec. 311. Additional requirements relating to online pharmacies
				and
				telemedicine.
						
						.
				(e)Offenses
			 involving controlled substances in Schedules III, IV, and
			 VSection 401(b) of the Controlled Substances Act (21 U.S.C.
			 841(b)) is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (C), by striking 1 gram of before
			 flunitrazepam;
					(B)in subparagraph
			 (D), by striking or in the case of any controlled substance in schedule
			 III (other than gamma hydroxybutyric acid), or 30 milligrams of
			 flunitrazepam; and
					(C)by adding at the
			 end the following:
						
							(E)(i)In the case of any
				controlled substance in schedule III, such person shall be sentenced to a term
				of imprisonment of not more than 10 years and if death or serious bodily injury
				results from the use of such substance shall be sentenced to a term of
				imprisonment of not more than 20 years, a fine not to exceed the greater of
				that authorized in accordance with the provisions of title 18, United States
				Code, or $500,000 if the defendant is an individual or $2,500,000 if the
				defendant is other than an individual, or both.
								(ii)If any person commits such a
				violation after a prior conviction for a felony drug offense has become final,
				such person shall be sentenced to a term of imprisonment of not more than 20
				years and if death or serious bodily injury results from the use of such
				substance shall be sentenced to a term of imprisonment of not more than 30
				years, a fine not to exceed the greater of twice that authorized in accordance
				with the provisions of title 18, United States Code, or $1,000,000 if the
				defendant is an individual or $5,000,000 if the defendant is other than an
				individual, or both.
								(iii)Any sentence imposing a term of
				imprisonment under this subparagraph shall, in the absence of such a prior
				conviction, impose a term of supervised release of at least 2 years in addition
				to such term of imprisonment and shall, if there was such a prior conviction,
				impose a term of supervised release of at least 4 years in addition to such
				term of
				imprisonment.
								;
					(2)in paragraph
			 (2)—
					(A)by striking
			 3 years and inserting 5 years;
					(B)by striking
			 6 years and inserting 10 years;
					(C)by striking
			 after one or more prior convictions and all that follows through
			 have become final, and inserting after a prior conviction
			 for a felony drug offense has become final,; and
					(3)in paragraph
			 (3)—
					(A)by striking
			 2 years and inserting 6 years;
					(B)by striking
			 after one or more convictions and all that follows through
			 have become final, and inserting after a prior conviction
			 for a felony drug offense has become final,; and
					(C)by adding at the
			 end the following Any sentence imposing a term of imprisonment under
			 this paragraph may, if there was a prior conviction, impose a term of
			 supervised release of not more than 1 year, in addition to such term of
			 imprisonment..
					(f)Offenses
			 involving dispensing of controlled substances by means of the
			 InternetSection 401 of the Controlled Substances Act (21 U.S.C.
			 841) is amended by adding at the end the following:
				
					(g)Offenses
				involving dispensing of controlled substances by means of the
				Internet(1)It shall be unlawful
				for any person to knowingly or intentionally—
							(A)deliver, distribute, or dispense a
				controlled substance by means of the Internet, except as authorized by this
				title; or
							(B)aid or abet (as such terms are used in
				section 2 of title 18, United States Code) any activity described in
				subparagraph (A) that is not authorized by this title.
							(2)Examples of activities that violate
				paragraph (1) include, but are not limited to, knowingly or
				intentionally—
							(A)delivering, distributing, or
				dispensing a controlled substance by means of the Internet by an online
				pharmacy that is not validly registered with a modification authorizing such
				activity as required by section 303(f) (unless exempt from such
				registration);
							(B)writing a prescription for a
				controlled substance for the purpose of delivery, distribution, or dispensation
				by means of the Internet in violation of section 309(e);
							(C)serving as an agent, intermediary, or
				other entity that causes the Internet to be used to bring together a buyer and
				seller to engage in the dispensing of a controlled substance in a manner not
				authorized by sections 303(f) or 309(e);
							(D)offering to fill a prescription for a
				controlled substance based solely on a consumer’s completion of an online
				medical questionnaire; and
							(E)making a material false, fictitious,
				or fraudulent statement or representation in the submission to the Attorney
				General under section 311.
							(3)(A)This subsection does
				not apply to—
								(i)the delivery, distribution, or
				dispensation of controlled substances by nonpractitioners to the extent
				authorized by their registration under this title;
								(ii)the placement on the Internet of
				material that merely advocates the use of a controlled substance or includes
				pricing information without attempting to propose or facilitate an actual
				transaction involving a controlled substance; or
								(iii)except as provided in subparagraph
				(B), any activity that is limited to—
									(I)the provision of a
				telecommunications service, or of an Internet access service or Internet
				information location tool (as those terms are defined in section 231 of the
				Communications Act of 1934 (47 U.S.C. 231)); or
									(II)the transmission, storage,
				retrieval, hosting, formatting, or translation (or any combination thereof) of
				a communication, without selection or alteration of the content of the
				communication, except that deletion of a particular communication or material
				made by another person in a manner consistent with section 230(c) of the
				Communications Act of 1934 (47 U.S.C. 230(c)) shall not constitute such
				selection or alteration of the content of the communication.
									(B)The exceptions under subclauses (I)
				and (II) of subparagraph (A)(iii) shall not apply to a person acting in concert
				with a person who violates paragraph (1).
							(4)Any person who knowingly or
				intentionally violates this subsection shall be sentenced in accordance with
				subsection (b) of this
				section.
						.
			(g)PublicationSection
			 403(c) of the Controlled Substances Act (21 U.S.C. 843(c)) is amended
			 by—
				(1)designating the
			 text as paragraph (1); and
				(2)adding at the end
			 the following:
					
						(2)(A)Except as authorized by
				this title, it shall be unlawful for any person by means of the Internet to
				knowingly advertise the sale or distribution of, or to offer to sell,
				distribute, or dispense, a controlled substance.
							(B)Examples of activities that violate
				subparagraph (A) include, but are not limited to, knowingly or intentionally
				causing the placement on the Internet of an advertisement that refers to or
				directs prospective buyers to Internet sellers of controlled substances who are
				not registered with a modification under section 303(f).
							(C)Subparagraph (A) does not apply to
				material that either—
								(i)merely advertises the distribution of
				controlled substances by nonpractitioners to the extent authorized by their
				registration under this title; or
								(ii)merely advocates the use of a
				controlled substance or includes pricing information without attempting to
				facilitate an actual transaction involving a controlled
				substance.
								.
				(h)Injunctive
			 reliefSection 512 of the Controlled Substances Act (21 U.S.C.
			 882) is amended by adding at the end the following:
				
					(c)State cause of
				action pertaining to online pharmacies(1)In any case in which
				the State has reason to believe that an interest of the residents of that State
				has been or is being threatened or adversely affected by the action of a
				person, entity, or Internet site that violates the provisions of section
				303(f), 309(e), or 311, the State may bring a civil action on behalf of such
				residents in a district court of the United States with appropriate
				jurisdiction—
							(A)to enjoin the conduct which violates
				this section;
							(B)to enforce compliance with this
				section;
							(C)to obtain damages, restitution, or
				other compensation, including civil penalties under section 402(b); and
							(D)to obtain such other legal or
				equitable relief as the court may find appropriate.
							(2)(A)Prior to filing a
				complaint under paragraph (1), the State shall serve a copy of the complaint
				upon the Attorney General and upon the United States Attorney for the judicial
				district in which the complaint is to be filed. In any case where such prior
				service is not feasible, the State shall serve the complaint on the Attorney
				General and the appropriate United States Attorney on the same day that the
				State’s complaint is filed in Federal district court of the United States. Such
				proceedings shall be independent of, and not in lieu of, criminal prosecutions
				or any other proceedings under this title or any other laws of the United
				States.
							(B)Upon receiving notice respecting a
				civil action pursuant to this section, the United States shall have the right
				to intervene in such action, upon so intervening, to be heard on all matters
				arising therein, and to file petitions for appeal.
							(C)Service of a State’s complaint on the
				United States as required in this paragraph shall be made in accord with the
				requirements of rule 4(i)(1) of the Federal Rule of Civil Procedure.
							(3)For purposes of bringing any civil
				action under paragraph (1), nothing in this Act shall prevent an attorney
				general of a State from exercising the powers conferred on the attorney general
				of a State by the laws of such State to conduct investigations or to administer
				oaths or affirmations or to compel the attendance of witnesses of or the
				production of documentary or other evidence.
						(4)Any civil action brought under
				paragraph (1) in a district court of the United States may be brought in the
				district in which the defendant is found, is an inhabitant, or transacts
				business or wherever venue is proper under section 1391 of title 28, United
				States Code. Process in such action may be served in any district in which the
				defendant is an inhabitant or in which the defendant may be found.
						(5)No private right of action is created
				under this subsection.
						(6)No civil action may be brought under
				paragraph (1) against—
							(A)the United States;
							(B)an Indian Tribe or tribal
				organization, to the extent such tribe or tribal organization is lawfully
				carrying out a contract or compact under the Indian Self-Determination and
				Education Assistance Act; or
							(C)any employee of the United States or
				such Indian tribe or tribal organization, provided such agent or employee is
				acting in the usual course of business or employment, and within the scope of
				the official duties of such agent or employee
				therewith.
							.
			(i)Forfeiture of
			 facilitating property in drug casesSection 511(a)(4) of the
			 Controlled Substances Act (21 U.S.C. 881(a)(4)) is amended to read as
			 follows:
				
					(4)Any property,
				real or personal, tangible or intangible, used or intended to be used to
				commit, or to facilitate the commission, of a violation of this title or title
				III, and any property traceable
				thereto.
					.
			(j)Import and
			 Export ActSection 1010(b) of the Controlled Substances Import
			 and Export Act (21 U.S.C. 960(b)) is amended—
				(1)in paragraph
			 (4)—
					(A)by striking
			 or any quantity of a controlled substance in schedule III, IV, or V,
			 (except a violation involving flunitrazepam and except a violation involving
			 gamma hydroxybutyric acid);
					(B)by inserting
			 , or before less than one kilogram of hashish
			 oil; and
					(C)striking
			 imprisoned and all that follows through the end of the paragraph
			 and inserting sentenced in accordance with section 401(b)(1)(D) of this
			 title (21 U.S.C. 841(b)(1)(E)).;
					(2)by adding at the
			 end the following:
					
						(5)In the case of a
				violation of subsection (a) of this section involving a controlled substance in
				schedule III, such person shall be sentenced in accordance with section
				401(b)(1)(E).
						(6)In the case of a
				violation of subsection (a) of this section involving a controlled substance in
				schedule IV (except a violation involving flunitrazepam), such person shall be
				sentenced in accordance with section 401(b)(2).
						(7)In the case of a
				violation of subsection (a) of this section involving a controlled substance in
				schedule V, such person shall be sentenced in accordance with section
				401(b)(3).
						;
				and
				(3)in paragraph (3),
			 by striking , nor shall a person so sentenced be eligible for parole
			 during the term of such a sentence in the final sentence.
				(k)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this Act shall take effect 180 days after the date of enactment of this
			 Act.
				(2)Definition of
			 practice of telemedicine
					(A)In
			 generalUntil the earlier of 3 months after the date on which
			 regulations are promulgated to carry out section 311(h) of the Controlled
			 Substances Act, as amended by this Act, or 15 months after the date of
			 enactment of this Act—
						(i)the
			 definition of the term practice of telemedicine in subparagraph
			 (B) of this paragraph shall apply for purposes of the Controlled Substances
			 Act; and
						(ii)the definition
			 of the term practice of telemedicine in section 102(54) of the
			 Controlled Substances Act, as amended by this Act, shall not apply.
						(B)Temporary
			 phase-in of telemedicine regulationDuring the period specified
			 in subparagraph (A), the term practice of telemedicine means the
			 practice of medicine in accordance with applicable Federal and State laws by a
			 practitioner (as that term is defined in section 102 of the Controlled
			 Substances Act (21 U.S.C. 802)) (other than a pharmacist) who is at a location
			 remote from the patient and is communicating with the patient, or health care
			 professional who is treating the patient, using a telecommunications system
			 referred to in section 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)),
			 if the practitioner is using an interactive telecommunications system that
			 satisfies the requirements of section 410.78(a)(3) of title 42, Code of Federal
			 Regulations.
					(C)Rule of
			 constructionNothing in this subsection may be construed to
			 create a precedent that any specific course of conduct constitutes the
			 practice of telemedicine (as that term is defined in section
			 102(54) of the Controlled Substances Act, as amended by this Act) after the end
			 of the period specified in subparagraph (A).
					(l)Guidelines and
			 regulations
				(1)In
			 generalThe Attorney General may promulgate and enforce any
			 rules, regulations, and procedures which may be necessary and appropriate for
			 the efficient execution of functions under this Act or the amendments made by
			 this Act, and, with the concurrence of the Secretary of Health and Human
			 Services where this Act or the amendments made by this Act so provides,
			 promulgate any interim rules necessary for the implementation of this Act or
			 the amendments made by this Act, prior to its effective date.
				(2)Sentencing
			 guidelinesThe United States Sentencing Commission, in
			 determining whether to amend, or establish new, guidelines or policy
			 statements, to conform the Federal sentencing guidelines and policy statements
			 to this Act and the amendments made by this Act—
					(A)shall consult
			 with the Department of Justice, experts and other affected parties concerning
			 which penalties for scheduled substances amended by this Act should be
			 reflected in the Federal sentencing guidelines; and
					(B)should not
			 construe any change in the maximum penalty for a violation involving a
			 controlled substance in a particular schedule as being the sole reason to amend
			 a, or establish a new, guideline or policy statement.
					(m)Annual
			 reportNot later than 180 days after the date of enactment of
			 this Act, and annually for 2 years after the initial report, the Drug
			 Enforcement Administration, in consultation with the Department of State, shall
			 submit to Congress a report describing—
				(1)the foreign
			 supply chains and sources of controlled substances offered for sale without a
			 valid prescription on the Internet;
				(2)the efforts and
			 strategy of the Drug Enforcement Administration to decrease the foreign supply
			 chain and sources of controlled substances offered for sale without a valid
			 prescription on the Internet; and
				(3)the efforts of
			 the Drug Enforcement Administration to work with domestic and multinational
			 pharmaceutical companies and others to build international cooperation and a
			 commitment to fight on a global scale the problem of distribution of controlled
			 substances over the Internet without a valid prescription.
				4.Rule of
			 constructionNothing in this
			 Act or the amendments made by this Act shall be construed as authorizing,
			 prohibiting, or limiting the use of electronic prescriptions for controlled
			 substances.
		
	
		
			Passed the Senate April 1 (legislative day, March 13),
			 2008.
			
			Secretary.
		
	
	
	
